Citation Nr: 1720893	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for varicose veins in the right leg.

2.  Entitlement to service connection for heart angioplastic operation.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a neurocognitive vascular disorder, posttraumatic stress disorder (PTSD), depressive disorder, and anxiety. 

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a thoracolumbar spine disorder.

7.  Entitlement to service connection for a bilateral shoulder disorder.

8. Entitlement to service connection for a bilateral hip disorder. 
9.  Entitlement to service connection for a bilateral ankle disorder. 

10.  Entitlement to service connection for a bilateral foot disorder.

11.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

12.  Entitlement to service connection for a bilateral knee disorder. 

13.  Entitlement to service connection for an eye disorder.

14.  Entitlement to an increased rating in excess of 10 percent for residuals of left leg ligation saphenous vein.

15.  Entitlement to an initial compensable rating for bilateral hearing loss. 

16.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from November 1950 to April 1955.  His service medals and decorations include the Combat Infantry Badge.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the November 2014 and January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction resides with the San Juan RO.  
The issues (1) entitlement to an increased rating in excess of 10 percent for residuals of left leg ligation saphenous vein; (2) entitlement to service connection for varicose veins in the right leg; (3) entitlement to service connection for heart angioplastic operation; and (4) entitlement to a TDIU stem from the November 2014 rating decision.  The remaining issues are on appeal from a January 2016 rating decision.

The Veteran has claimed that he has various psychiatric disorders associated with service.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the psychiatric claims as reflected on the title page. 

In an April 2017 correspondence, the Veteran made a motion to advance the case on the docket based on the age.  In this regard, the record reflects that the Veteran is over 75 years old.  Therefore, the Board finds good cause to advance the case on the docket and the motion is granted.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 
38 C.F.R. § 20.900 (c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) entitlement to an increased rating in excess of 10 percent for residuals of left leg ligation saphenous vein; (2) entitlement to service connection for varicose veins in the right leg; (3) entitlement to service connection for heart angioplastic operation; and (4) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus had its onset during combat service.

2.  The probative evidence does not demonstrate any current psychiatric disorders, with the exception of mild vascular neurocognitive disorder, which did not have its onset during active service and is not otherwise related to it.

3.  The Veteran's current cervical and thoracolumbar spine disorders did not have their onset during service and are not otherwise related to it.

4.  The weight of the competent evidence does not demonstrate that the Veteran has current bilateral shoulder, hip, ankle, foot, or peripheral neuropathy disabilities that are related to it.

5.  The Veteran's currently diagnosed osteoarthritis of the knees, diagnosed decades after service separation, did not have its onset during service and is not otherwise related to it.

6.  The Veteran's current refractive error does not constitute a disease or injury in the meaning of applicable legislation for VA compensation purposes.

7.  The Veteran's current diagnosed pseudophakia and blepharitis did not have their onset during service and are not otherwise related to it.

8.  For the initial rating period on appeal, audiometric testing revealed, at worst, average puretone threshold of 59 decibels and 84 percent speech recognition in the right ear, and average puretone threshold of 63 decibels and 88 percent speech recognition in the left ear.





CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include vascular neurocognitive disorder, PTSD, depressive disorder, and anxiety have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S. C .A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C .F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a thoracolumbar spine disorder have not been met.  38 U.S. C .A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for a bilateral hip disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
9.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

11.  The criteria for service connection for an eye disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

12.  For the initial rating period on appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for tinnitus), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this case, VA's duty to notify was satisfied by a letter dated in July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


The Veteran's hearing loss claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Veteran's service treatment records (STRs), post-service VA and private treatment records, statements from the Veteran, and his DD-Form 214 are of record.  The Veteran was also afforded a VA audiological examination in October 2015 to address the severity of his hearing loss disability.  He was also afforded VA knee and psychiatric examinations in October 2015 to assist in determining the etiology of his knee and psychiatric disorders.  38 C.F.R. § 3.159 (c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; discuss the possible etiology of the Veteran's knee and psychiatric disorders, and fully addresses the relevant rating criteria for his hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4). 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for a cervical or thoracolumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board finds that the Veteran has submitted no evidence, other than his own lay statements, showing an indication that his spine disorders are associated with his service and as explained below, he is not competent to provide a nexus linking such disabilities to service.  Also as will be explained in further detail below, the medical evidence contains no competent evidence linking the Veteran's spine disabilities to service, and there is no documentation of post-service symptoms for many years after his discharge. Indeed, the only suggestion of a link comes from the Veteran via generalized, conclusory allegations.  While the standard does not require competent medical evidence, (see Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010)), the absence of medical evidence, competent or otherwise, indicating an association is relevant, however.  Moreover, while the Veteran's lay statements are presumed competent evidence for purposes of the McLendon analysis, the Board finds that the Veteran has made only a "conclusory generalized statement that his [active service] caused his present medical problems."  Id. at 1278.  Accordingly, as the evidence does not suggest that the Veteran's cervical or thoracolumbar spine disabilities may be related to service, the Board finds that no further development of the Veteran's claims is required.

Further, the Veteran has not been afforded a VA examination regarding his claims for service connection for a bilateral shoulder, hip, ankle, foot, or peripheral neuropathy disorders; however, the Board finds that none are indicated as the evidence does not show that the Veteran has been diagnosed with a current shoulder, hip, ankle, or peripheral neuropathy disability.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection is not required as there is no evidence indicating that the Veteran met the threshold element of the service connection claims for shoulder, hip, ankle, or peripheral neuropathy disabilities.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Applicable Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Applicable here, tinnitus and arthritis are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. §  1154 (b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304 (d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Tinnitus

The Veteran asserts that he has tinnitus as the result of noise exposure during combat service. 

The Board finds that the Veteran has a current tinnitus disability.  In an October 2003 VA primary care treatment note, the Veteran reported a history of hearing problems and tinnitus.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  

His DD Form 214 shows a military occupational specialty of light vehicle driver.  He also served in combat in the Korean War as evidenced by his Combat Infantry Badge, Bronze Star, and Korean Service Medal.  Therefore, combat service has been confirmed.  Moreover, the Board finds that he was likely exposed to acoustic trauma while serving as a light vehicle driver during combat given that such is consistent with the circumstances, conditions and hardships of his service.  38 U.S.C.A. § 1154 (b).  Accordingly, VA must presume the occurrence of the in-service injuries - acoustic trauma.  Indeed, the Veteran is already service-connected for hearing loss based on military noise exposure. 

The Veteran underwent an October 2015 VA audiologic examination, but the report does not contain an opinion as to the etiology of the Veteran's tinnitus, and while a June 2015 private evaluation from Dr. C. Q. indicates that the Veteran's tinnitus is secondary to "high noises during military operations" the Board finds the opinion inadequate to decide the claim, as there it is not supported by any rationale.  

Nonetheless, the Veteran has competently reported the onset of his tinnitus during combat service and his account of having had "ringing in the ears" since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his tinnitus became manifest during his combat service.  See Reeves. 

In summary, given the Veteran's current tinnitus, his in-service, combat-related acoustic trauma, and his credible history of tinnitus in and since service, the Board concludes that the Veteran's tinnitus had its onset in service. Accordingly, the service connection claim for tinnitus is granted.

Service Connection Analysis for Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  He asserts that his PTSD his due to his combat experiences in Korea.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(2).  

As in the instant case, for cases certified to the Board after August 4, 2014, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125 (a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM 5).

Here, service personnel records show that the Veteran engaged in combat while in service in Korea and the Board concedes combat stressors during service.    

However, upon review of all evidence of record, lay and medical, the Board finds that service connection for a psychiatric disorder, including PTSD, must be denied.  

As to evidence of a current psychiatric disability, the record contains probative medical evidence of a currently diagnosed mild vascular disorder (neurocognitive).  The Veteran has not advanced specific argument as to such disability being related to service.  At any rate, the Board notes that there is no probative evidence of any psychiatric complaints or treatment during service.  The Veteran's STRs are silent for any psychiatric complaints, treatment, or diagnosis while on active duty.  In an April 1955 Report of medical examination, a psychiatric clinical evaluation was normal.  Nonetheless, as noted above, his combat stressors are conceded. 

However, there is no medical evidence of a psychosis within the first post-service year, and no evidence of any relevant psychiatric symptoms or treatment thereafter.  Post-service VA treatment records are negative for complaints or a diagnosis of a psychiatric disorder.  Screens for a psychiatric disorder were negative.  

The examiner of a VA psychiatric examination in October 2015 opined that the Veteran's vascular disorder (neurocognitive) was less likely than not incurred in or caused by service, reasoning that there was no temporal or circumstantial correlation between the Veteran's cognitive disorder and active duty service during the Korean War.  Instead, the examiner determined that the Veteran's vascular cognitive disorder seemed to stem from his coronary artery disease, which, the Board notes, is not a service-connected disability.  There is no contrary medical opinion of record with regard to the etiology of the Veteran's cognitive disorder.  Service connection for a cognitive disorder is denied.

Aside from the cognitive disorder, Dr. C. Q. diagnosed the Veteran with generalized anxiety disorder, major depression disease, and PTSD "more probable secondary to his military service."  He elaborated in his report that the Veteran presented with various psychiatric symptoms, including nervousness, anxiety, irritability, depressed mood, nightmares, and flashback of his experiences in service.  However, the Board finds no probative value in Dr. C.Q.'s June 2015 psychiatric diagnoses or opinion.  Notably, Dr. C. Q.  provided no rationale for the proffered diagnoses.  Also, he did not address the DSM IV or 5 criteria required to establish a psychiatric diagnosis, nor did he discuss how the Veteran's reported stressor, and symptoms, met this criteria.  In other words, Dr. C. Q.'s opinion is not an informed one; he did not explain the basis for the diagnosis other than simply listing the Veteran's purported symptoms.  Notably, the Veteran's post-service VA treatment records show no such symptoms, despite screenings for PTSD and a mood disorder.  Overall, the Board finds that the psychiatric diagnoses and opinions provided by Dr. C.Q. lack probative value.  

Moreover, Dr. C.Q.'s June 2015 psychiatric opinion is inconsistent with, and outweighed by the remaining evidence of record, including an opinion provided by the October 2015 VA examiner who determined that the Veteran's symptoms do not meet the criteria for  PTSD and did not diagnose any psychiatric disorders, other than the cognitive disorder.  The Board finds the October 2015 VA opinion highly probative as it was based on a review of the complete claims file, to include Dr. C.Q.'s report, and an examination of the Veteran.  
In deciding this claim, the Board also considered the Veteran's statements purporting to diagnose and relate a psychiatric disorder to service.  As a lay person however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose or render a competent medical opinion regarding a psychiatric disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Psychiatric disorders are complex disorders because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

In summary, the evidence of record demonstrates that the Veteran has a currently diagnosed vascular disorder (neurocognitive); however, it is not shown to be related to any incident in service or a service-connected disability.  Further, the weight of the probative evidence is against finding any other current psychiatric disorder, namely PTSD, a generalized anxiety disorder, and major depression disease.  

For these reasons, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the psychiatric claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Spine Disorders 
(Cervical and Thoracolumbar)

The Veteran also maintains that he has a spine disorder, cervical and thoracolumbar, that is related to service. 

Initially, the Board finds that the Veteran has been diagnosed with spondylotic changes of the dorsal spine and degenerative changes of the spine and sacroiliac joints.  See March 2015 VA CT angiography.  

Upon review of all evidence of record, both lay and medical, the Board finds that the Veteran's currently diagnosed spine disorders are not related to service.

Service treatment records are negative for any complaints, diagnoses, or treatment for a spine disability.  In an April 1955 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's neck and spine was normal.   

As noted above, post-service VA treatment records include imaging results in March 2015, which show diagnoses of spondylotic changes of the dorsal spine and degenerative changes of the spine and sacroiliac joints.  However, these records do not show that the Veteran reported to his physicians any symptoms associated with his spine as having first manifested in service.  VA medical professional have also not indicated that his spine disabilities were incurred in service or were otherwise related to service.  

Moreover, there is no evidence of arthritis of the spine within the first post service year.  Rather, evidence of the Veteran's spine diagnoses is dated approximately 60 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The evidence also includes a June 2015 statement from Dr. C. Q. who noted that the Veteran presented with neck and back pain and diagnosed chronic cervical and low back spine pain and chronic myositis of the para-cervical spinal muscles.  Although Dr. C. Q.  indicated that the Veteran's musculoskeletal disorders were more probable than not secondary to service, a rationale in support of this opinion was not provided.  For these reasons, the Board finds that Dr. C. Q.'s conclusory medical opinion lacks probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Further, "pain" is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In summary, there is no competent and credible evidence of any spine problems during service and no competent and credible evidence of a nexus between the Veteran's current spine disabilities and service.  The only evidence of record in support of such a nexus is the Veteran's lay evidence, which includes a general statement that he is entitled to service connection, but no details regarding any in service injury or event.  To the extent that the Veteran's statements are being offered to establish a nexus, such evidence fails because this determination is a complex medical matter beyond the realm of common knowledge of a layperson. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex spine disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Spine disabilities, to include degenerative diseases, are a medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current spine disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Accordingly, the Veteran's assertions as to a relationship between his spine disability and service are of little probative value.

As determined above, a VA examination or medical opinion regarding the etiology of his currently diagnosed spine disability was not indicated as there is no suggestion that the Veteran's current disability may be associated with service. Again, the earliest medical evidence of any of spine problems is dated six decades after separation from service, and there is no competent and probative evidence to show that the Veteran had back or neck problems during service and no competent and probative evidence that his current spine disability is related to his service.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a spine disability, to include the cervical and thoraolumbar spine, and that the claims must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107 (b).

Service Connection Analysis for Bilateral 
Shoulder, Hip, Ankle, Foot, and Peripheral Neuropathy Disorders

The Veteran maintains that he has bilateral shoulder, hip, ankle, foot, and peripheral neuropathy disorders as a result of active service.

Initially, there is no evidence of a currently diagnosed disability of either foot.  As such, the Veteran's foot claim must be denied, as he does not meet the threshold element of his service connection claim for a foot disorder.  See Brammer.

The weight of the evidence is against finding that the Veteran has a current disability of the shoulders, hips, and ankles.  In the June 2015 private medical report, Dr. C. Q. noted a diagnosis of degenerative joint disease of the shoulders, hips, and ankles.  He also noted a diagnosis of peripheral venous insufficiency of the lower limbs, but not a diagnosis of peripheral neuropathy.  In the report, the physician stated that the Veteran presented with weakness of the para-spinal cervical muscles that radiated to the shoulders, and low back pain radiating to his hips and ankle.  Dr. C. Q.  indicated that the Veteran's musculoskeletal disorders were more probable than not secondary to service.  

Despite the current diagnosis of degenerative arthritis in the shoulders, hips, and ankles shown on Dr. C.Q.'s June 2015 report, the Board finds the diagnosis lacking in probative value, as there is no indication that it was based on x-rays findings.  See 38 C.F.R. § 4.71a, DC 5003 (2016) (requiring x-ray evidence to establish degenerative arthritis).  Further, there is no indication that an actual physical examination of the shoulders, hips, or ankles was conducted in connection with the report.  Lastly, Dr. C. Q.'s conclusory medical diagnosis and opinion was not accompanied by any rationale.  See Miller, 11 Vet. App. 348.  Not only does Dr. C.Q.'s June 2015 diagnosis and opinion lack probative value, it is ultimately inadequate to decide the claim.

Accordingly, the Veteran does not meet the threshold element of his service connection claims for shoulders, hips, ankle, foot and peripheral neuropathy disorders and further analysis of the claims is not necessary.  However, the Board also notes that there is no evidence of any in-service complaints, treatment, or diagnoses for shoulder, hip, ankle, foot disorder, or peripheral neuropathy.  His April 1955 Report of Medical Examination, conducted at service separation, shows a completely normal clinical evaluation of the Veteran's upper extremities, lower extremities, and feet.  Moreover, post-service VA treatment records do not show that the Veteran has been diagnosed with a shoulder, hip, ankle, foot, or peripheral neuropathy disorder.  Without probative evidence of a current disability, these claims must be denied.

The Board considered the Veteran's assertion that he has shoulder, hip, ankle, foot, peripheral neuropathy disorders.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his disorders, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a shoulder, hip, ankle, or peripheral neuropathy disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Further, these disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as an x-ray), and manifest observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, the Board finds that the weight of the probative evidence is against finding that the Veteran has a currently diagnosed bilateral shoulder, hip, ankle, foot, or peripheral neuropathy disorder that is related to service.  Moreover, as already decided above, the foot claim is denied based on no evidence of a current disability.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






Service Connection Analysis for Bilateral 
Knee Disorder

The Veteran maintains that he has a bilateral knee disorder that is a result of service.

Initially, there is evidence of a current disability, as the Veteran has been diagnosed with bilateral knee osteoarthritis, confirmed by x-ray.  See October 2015 radiology report and VA examination. 

Next, the Board finds that symptoms of bilateral knee arthritis were not chronic in service.  Service treatment records show that the Veteran underwent a medical procedure for his left leg varicose veins in July 1953 resulting in an incision in the left knee.  However, the remaining service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a knee disorder, or either the left or right or right joint.  Further, at the time of a service separation examination in April 1955, a clinical evaluation of the Veteran's lower extremities was within normal limits, and no pertinent diagnosis relating to the knees was noted.  For these reasons, the Board finds that a knee disorder was not chronic in service.

The Board further finds that symptoms of bilateral knee arthritis did not manifest to a compensable degree within one year of service separation and were not continuous since service separation.  During an October 2015 VA examination, the Veteran reported the onset of bilateral knee pain more than 10 years ago, but denied a history of trauma.  The first diagnosis of arthritis was in 2015, approximately 60 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board recognizes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for left leg varicose veins and hepatitis in September 1960, but did not mention a knee disorder at any time prior to his current claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a knee disorder, when viewed in the context of his action regarding other claim for compensation for his left leg varicose vein disability, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a knee disorder in service and a lack of knee symptomatology at the time he filed the other claim.  For these reasons, the Board finds that symptoms relating to a knee disorder were not continuous since service separation.

Next, the Board finds that the Veteran's knee disorder is not etiologically related to service.  He was afforded a VA knee examination for compensation purposes in October 2015, which involved a full review of the Veteran's claims folder.  During the evaluation, the Veteran indicated that he had knee pain "since more than 10 years ago"; however, he denied a history of trauma.  The examiner diagnosed the Veteran with arthritis of the knees and then opined that the Veteran's bilateral knee arthritis was less likely than not related to service.  In support of this opinion, the examiner stated that the Veteran's present degenerative condition was related to the expected changes that occurred as part of the normal aging process, and not related to service.  

To the contrary, in a June 2015 private medical report, Dr. C. Q.  noted a diagnosis of degenerative joint disease of the knees and indicated that the Veteran's musculoskeletal disorders were more probable than not secondary to service.  The report indicated that the Veteran presented with low back pain radiating to his knees; however, there were no specific symptoms reported regarding the knee joints.  

The Board finds that the medical opinion provided from Dr. C. Q. in June 2015 regarding a current diagnosis of degenerative joint disease (arthritis) of the knees lacks probative value.  As indicated, Dr. C. Q.'s medical opinion is conclusory and not supported by any rationale.  See Miller, 11 Vet. App.  348. Not only is the opinion lacking in probative value, it is inadequate to decide the claim.

The Board also considered the Veteran's statements purporting to relate his knee disorders to service.  The Board is aware that lay persons are competent to attest to factual matters of which they have first-hand knowledge; however, lay persons generally do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of knee and spinal degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current knee arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

In summary, the Board finds that the competent, credible, and probative lay and medical evidence that is of record weighs against the claims for service connection for a bilateral knee disorder.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for an Eye Disorder

The Veteran maintains that he has an eye disorder that is related to service. 

Initially, the Board finds that the Veteran was diagnosed with a mild refractive error, astigmatism, in both eyes in service in March 1953.  No other ocular diagnosis was noted in service treatment records.  At service separation in April 1955, the Veteran had uncorrected visual acuity of 20/20 in both eyes and a clinical evaluation of the Veteran's eyes was normal.  

Dorland's Medical Dictionary (30th edition) defines astigmatism as "an unequal curvature of the refractive surfaces of the eye."  Thus, the Veteran's astigmatism is, by definition, a type of refractive error.

VA regulations provide that refractive error does not constitute a "disease" or "injury" in the meaning of applicable legislation for VA compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016); Terry v. Principi, 340 F.3d 1378 (Fed.Cir.2003).  Therefore, service connection may not be allowed for refractive error of the eyes.  See VAOPGCPREC 82-90 (July 18, 1990).  Service connection could be granted for superimposed disease or injury.

As such, the Board finds that the Veteran's refractive error (astigmatism), as noted above, does not constitute a disease or injury for VA compensation purposes. Further, the Veteran's refractive error for distance vision was (20/20) at service separation and an examination of his eyes at separation was noted as normal. Therefore, there is no evidence indicating superimposed disease or injury.

According to an October 2015 VA eye examination report, the examiner also diagnosed the Veteran with bilateral pseudophakia and blepharitis.  The examiner indicated (in the October 2015 medical opinion report), that the Veteran had cataract surgery approximately 8-9 years ago, which changed the eye's refractive error.  At present, the Veteran had excellent visual acuity for far and near in both eyes.  The Veteran denied any ocular complaints.  Further, the examiner noted that the Veteran's refractive error was not caused by service as it was a congenital and development condition.  Based on these reasons, the VA examiner opined that the Veteran's eye conditions were less likely than not incurred in or otherwise related to service.  The Board finds the October 2015 VA opinion highly probative as it was rendered after a complete review of the claims file and examination of the Veteran.  

In deciding this claim, the Board considered the Veteran's statements purporting to relate his eye disorders to service.  The Board recognizes that lay persons are competent to attest to factual matters of which they have first-hand knowledge; however, lay persons generally do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his eye disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Eye disorders are medically complex disease processes because of their multiple possible etiologies, requires specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  

In summary, the Board finds that the competent, credible, and probative lay and medical evidence that is of record weighs against the claim for service connection for an eye disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Hearing Loss Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Board has considered whether staged ratings are for consideration.  As the Board will discuss in more detail below, the evidence of record establishes that the Veteran's service-connected hearing loss does not warranted a staged rating.  

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral. Each ear is evaluated separately.  Id. 

In this case, the Veteran's service-connected bilateral hearing loss is rated as noncompensable and he asserts that a higher rating is warranted.

The Board reviewed all the evidence of record, including the Veteran's lay statements and a VA audiological examination, and for the reasons discussed below, the Board finds that the Veteran's bilateral hearing loss does not more nearly approximate a compensable rating.  

On the authorized VA audiological evaluation in October 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
65
70
60
LEFT
45
65
70
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.

The October 2015 VA audiology consult report findings, applied to Table VI, yield a numeric designation of III in the right ear on the basis of 59 decibel puretone threshold average and 84 percent speech discrimination, and a numeric designation of III in the left ear on the basis of 63 decibel puretone threshold average, and 88 percent speech discrimination).  The numeric designation for the right ear III along with the numeric designation for the left ear III, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported on the audiological evaluations discussed above were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

The remaining evidence of record does not contain any audiological testing.  

Further, the Board considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the October 2015 VA examiner addressed functional effects of hearing loss by noting that the Veteran had difficulty with understanding speech in conversations.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b). 

For these reasons, the Board finds that, for the entire initial rating period on appeal, a compensable rating for bilateral hearing loss is not warranted. 

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for tinnitus is granted. 

Service connection for an acquired psychiatric disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a bilateral shoulder disorder is denied. 

Service connection for a bilateral hip disorder is denied. 

Service connection for a bilateral ankle disorder is denied. 

Service connection for a bilateral foot disorder is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. 

Service connection for a bilateral knee disorder is denied. 

Service connection for an eye disorder is denied. 

A compensable rating for bilateral hearing loss is denied.


REMAND

Regarding the claims for (1) entitlement to an increased rating in excess of 10 percent for residuals of left leg ligation saphenous vein; (2) entitlement to service connection for varicose veins in the right leg; (3) entitlement to service connection for heart angioplastic operation; and (4) entitlement to a TDIU, the Board notes that various medical evidence has been associated with the claims file since the most recent April 2015 Statement of the Case (SOC), including VA treatment records and a private medical opinion from Dr. C. Q.  As these records are new and have not yet been considered by the RO, and no waiver of initial RO consideration is currently of record, a remand is warranted.  38 C.F.R. §§ 19.31, 20.1304 (2016).  

The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any other additional development deemed necessary, re-adjudicate the claims for 
(1) entitlement to an increased rating in excess of 10 percent for residuals of left leg ligation saphenous vein; (2) entitlement to service connection for varicose veins in the right leg; (3) entitlement to service connection for heart angioplastic operation; and (4) entitlement to a TDIU based on all the evidence of record received since the April 2015 SOC.  

If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


